Citation Nr: 1423767	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected bipolar affective disorder, currently evaluated as 30 percent disabling prior to February 26, 2009, and 50 percent disabling beginning February 26, 2009.   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.J. 
ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to July 1988 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In February 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   


FINDING OF FACT

The medical and lay evidence of record shows that the Veteran's bipolar affective disorder causes overall impairment in occupational and social functioning that more nearly approximates total impairment for the entire appeal period. 


CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for bipolar affective disorder are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2013).

2.  Entitlement to a TDIU is moot.  38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Bipolar disorder is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9432.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9432.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9432.  The criteria for a 70 percent rating for Bipolar disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9432.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran filed his initial claim for service connection in March 2003 and the RO denied the claim in an October 2004 rating decision.  The Veteran appealed the decision, and the Board remanded for development in August 2007.  In February 2009, the Veteran was granted service connection for Bipolar affective disorder and a 30 percent disability rating was assigned effective March 31, 2003.  Thereafter, the Veteran filed a claim seeking entitlement to TDIU on February 26, 2009.  He included a Notice of Award showing that he had been awarded disability benefits from the Social Security Administration (SSA).  The RO then afforded the Veteran a VA examination in November 2009 in which the examiner found that the Veteran had total occupational and social impairment due to his mental disorder.  In a December 2009 rating decision, the RO increased the Veteran's disability rating to 
50 percent effective February 26, 2009 but denied the TDIU claim.  The SSA Notice of Award and the VA examination report constitute new and material evidence received within a year of the February 2009 rating decision, and therefore are considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).   Thus, the period on appeal dates back to the original claim filed March 31, 2003.  

Treatment records show that the Veteran was hospitalized in November 2001 for an acute manic episode.  A GAF score of 25-30 was assigned.  The doctor estimated that within the past twelve months the Veteran was functioning as high as 75 to 80.  A January 2002 record indicated that the Veteran needed support beyond intensive outpatient therapy.  The evaluator found the Veteran's GAF score to be between 50 and 60.  A psychiatric review technique from August 2002 noted that the Veteran's ability to work was limited because of his symptoms.  The Veteran had symptoms when under stress included hallucinations, delusions, paranoia, depression, and rage.  The private physician opined that the Veteran's bipolar disorder was a severe impairment, which had continued and which had resulted in marked limitations in both social functioning and ability to maintain concentration, persistence, and pace.  VA treatment records show the assignment of a GAF score of 60 in December 2003.  A GAF score of 70 to 75 was assigned in September 2004 and April 2005.  A January 2006 consultation report noted that the Veteran's mood was reported as changing month to month and his symptoms could occur without warning.   

The Board observes that the Veteran underwent a mental disorders examination in November 2008.  The examiner reviewed the Veteran's medical record and claims file.  The examiner found that the Veteran was seen in service by a clinical psychologist for two months due to his complaints of depression.  The Veteran was not diagnosed with a mental disorder in service, but was referred to a program for self-help classes to deal with his assertiveness, anger control, and other issues.  The examiner also noted the Veteran's history of hospitalization for emotional problems, and that in total the Veteran was hospitalized four times for emotional problems, most recently in 2001 to 2002.  The examiner stated that the Veteran previously worked as a software engineer and that the Veteran receives Social Security Disability benefits.  The Veteran was prescribed medication for his mental condition in August 2008.  The Veteran reported that he had not been hospitalized in over six years, and had not worked for about seven years.  The Veteran denied having crying spells and stated that his energy and libido were normal.  The Veteran reported that he slept ten to twelve hours a night, and suffers from binge eating.  The Veteran denied suicidal ideation.  

At the examination the Veteran denied the presence of delusions and hallucinations, though the examiner stated that the Veteran's past history shows that he suffers from paranoid feelings.  The Veteran acted appropriately with the examiner, and denied the presence of suicidal or homicidal thoughts.  The Veteran was able to maintain his personal hygiene and could perform daily activities such as, eating, dressing, and bathing.  The Veteran stated that he spends most of his day preparing meals for his family, tending to his garden, and cleaning the house.  The Veteran stated that he had no ritualistic behavior, but that he does overeat.  The Veteran stated that he has panic attacks, with respiratory insufficiency and tachycardia several times a week.  The Veteran stated that he was in a good mood because he was able to spend time at home.  The Veteran rated his mood two or three out of ten, with ten being the worst, and stated that he suffers from nightmares.  The examiner diagnosed the Veteran with Bipolar affective disorder and assigned a GAF of 58, finding moderate to severe symptoms.  

In November 2009 the Veteran underwent another VA mental disorders examination.  The examiner reviewed the Veteran's records since his prior VA exam, and stated that the Veteran had not been hospitalized since his prior examination.  The Veteran reported that his primary symptom was anxiety, which gets progressively worse throughout the day.  The Veteran stated that his anxiety is not always present, but that it affects him "at least 50% on the time".  The Veteran stated that he is light sensitive and that he gets more anxious on cloudy days.  The Veteran also described a panic loop, in which he fears that his anxiety will not go away.  The Veteran stated that sometimes his anxiety is focused on his physical health, and the Veteran self-proclaimed that he suffers from hypochondria.  The Veteran stated that he suffers from both headaches and migraines due to his anxiety.  The Veteran also stated that he suffers from frequent panic attacks, with tightness in his chest, narrowing of vision, gets sweaty and hot, with shortness of breath.  The Veteran stated that his panic attacks last five to ten minutes and he has passed out because of them.  The Veteran stated that his panic attacks occur more frequently when he is in a crowd and he explained that he is more comfortable at his home.  The Veteran stated that he has severe depression and had feelings of hopelessness.  The Veteran stated that he has difficulty in gaining energy for tasks and does not have any hobbies.  The Veteran stated that he can get "irrationally angry" and sometimes had "periodic psychotic breaks brought about by stress and the weather in which he can lose three to four days".  The Veteran described possible psychosis as a side effect of his headache medication.  The Veteran also described episodes of psychotic periods, that feel surreal or that have little recollection with the Veteran after the fact.  The Veteran reported auditory hallucinations.  

During the examination the examiner found that the Veteran had difficulty staying focused.  The examiner found that the Veteran had racing thoughts, suffered from suicidal ideation, homicidal ideation, ruminations, and paranoid ideation.  The Veteran's homicidal ideation was not directed at his family but he did state that he has revenge fantasies, and he denied plans or intentions of acting upon them.  In regards to the Veteran's suicide ideation, he stated that he does not consider himself a suicide risk, but has times where he wants to "give up", and neglects his care.  The Veteran did not suffer from delusions and understood the outcome of his behavior, and knew that he had a problem.  The Veteran stated that he suffers from nightmares, and night terrors.  The Veteran stated that he has persistent olfactory hallucinations.  The Veteran also described psychotic episodes where he feels that his anger is uncontrollable, and that he knew that during these periods his behavior was inappropriate and damaging to his family.  The Veteran stated that he has ritualistic behavior where he will count objects, including his steps, and will not step on cracks.  The Veteran stated he had frequent panic attacks and was unsure what triggers them.  The examiner stated that the Veteran exhibited fair impulse control, had no episodes of violence, and can maintain minimum personal hygiene.  The examiner found only moderate impairment to the Veteran's memory, in that the Veteran will misplace objects, will lose track of time, and need lists.  The Veteran was deemed mentally competent and capable of handling his finances.  The examiner diagnosed the Veteran with severe Bipolar disorder with psychotic features, and generalized anxiety disorder.  The examiner assigned a GAF of 35 and found that the Veteran suffers from severe symptoms, and that that Veteran will unlikely be able to obtain and maintain gainful employment for the foreseeable future.  The VA examiner marked the box indicating that the Veteran had total occupational and social impairment due to his mental disorder. 

In psychological treatment in June 2009 at the Topeka VAMC, the Veteran reported that he feels like he was having panic attacks at night for several months, and that he wakes up five to seven times per night and feels afraid.  A nursing note from August 2009 shows that the Veteran suffers from psychosis and that it does not happen often but can be triggered from increased stress, not enough down time for him, and problems with low self-esteem.  The Veteran stated that his hallucinations are worse when he is in a quiet situation, and that he continues to suffer from erratic sleep.  The Veteran denied suicidal or homicidal ideation, and was alert and fully oriented.  In September 2009 the Veteran was alert and oriented in all spheres, had appropriate appearance and behavior, with normal speech.  The Veteran was mildly anxious, and denied having delusions.  The Veteran was assigned a GAF of 60-65.  The Veteran returned in October 2009 with complaints that he was really tired for a few weeks.  The Veteran stated that he took his headache medication in a larger amount than he should have, and drank for the first time in ten years the night prior to his consultation.  The Veteran stated that he was upset that he has to "grovel" at an upcoming compensation and pension hearing for his claim. 

In August 2011 the Veteran had a psychiatric evaluation.  The Veteran reported to the hospital and stated that his mood had been fluctuating and was having daily episodes of irritability and anger.  The Veteran stated that he is comfortable with a particular routine and becomes agitated if his schedule deviates.  The Veteran denied suicidal and homicidal ideation, and reported adequate sleep due to his new prescription.  The Veteran reported suffering from emotional hallucinations where he has visions that are due to his emotions, and also reported flashbacks which he stated were terrifying.  The Veteran stated that he easily startles and avoids crowds, and denied any hypomania or manic symptoms, and denied alcohol, tobacco, or drug use.  The mental status examination upon admission showed that the Veteran was unkempt and disheveled in appearance, alert and oriented, and cooperative.  The Veteran's mood was emotional, and affect was exaggerated at times.  The Veteran was assigned a GAF of 35.  

The Veteran and his wife testified at a travel Board hearing in February 2012.  They testified that the Veteran's August 2011 hospitalization was a success because the police did not need to be called as needed previously in 2001.  The Veteran described his hallucinations as having his "reality change" and that he gets very paranoid and perceives things differently.  The hearing also included testimony that when the Veteran volunteered at his daughter's school to help with an extracurricular activity, he got into a verbal altercation with an adolescent boy, and now no longer helps the organization.  The Veteran's wife was unsure if the incident resulted with the Veteran physically touching the student.  The Veteran reported that he is unable to go into public, and goes maybe several times a week to either the library or a local place to eat.  The Veteran stated that he follows a very regimented schedule to keep things predictable to maintain a level of normalcy in his life.  A change to the Veteran's schedule may take days of recuperation to get back to his routine.  The Veteran stated that he has to live within a very tight regimen and that he is able to do the dishes a few times a week, can cook some days, and that he mostly stays in a quiet house with the blinds closed with his pets.  The Veteran stated that his social life was over and that he cannot go to parties or have friends.  

Additional lay evidence was provided by the Veteran in his Notice of Disagreement received in August 2010.  This document gives a detailed review of the Veteran's medical history covered in the aforementioned VA treatment and examinations.  Additional symptoms that the Veteran stated he suffered from were periods of extended depression and exhaustion, cycles of manic states, with instances of paranoid thinking, rage, and a demeanor that threatens violence.  

The record contains additional evidence regarding the Veteran's inability to work.  At the Veteran's travel Board hearing in February 2012 he stated that the last time he worked was in November 2001.  The Veteran's last employment was as the chief software architect at Kohl's.  The Veteran was forced to stop working due to his hospitalizations for his psychotic breaks.  The Veteran stated that he has not had a job since 2001.  The Veteran stated that he attempted to work as a first aid medic at a renaissance festival but that he "couldn't take it - [and] couldn't take the people."  The Veteran stated that he worked a few weekends in that position but that the stimulation eventually forced him to quit.  The Veteran relayed that one of his doctor's expressed to him that he was unable to obtain gainful employment.  The Veteran stated that he even tried working at home but that the stress eventually led to his hospitalization.  The Veteran relayed that he still has solid skills, wants to be able to work, but cannot work.  

Based on a review of the evidence of record, the Veteran has suffered from occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, or mood due to his Bipolar symptoms.  Notably the Veteran stated and the record shows that the Veteran has a history of needing hospitalization during periods of extreme stress, emotional paranoia, and hallucinations.  The Veteran's most recent hospitalization occurred during the appeal period, in August 2011.  The evidence of record shows a history of panic attacks, several times a week, and the Veteran also suffers from flashbacks.  The Veteran has explained "emotional hallucinations" where he has trouble perceiving, suffers from paranoia, and his reality is altered.  The Veteran has suffered from occasional hygiene neglect during periods of depressed mood.  The Veteran described occasional irrational anger, with outbursts, and a specific instance when volunteering at his daughter's school when he was in an altercation with an adolescent male student, thus exhibiting impaired judgment.  The Veteran also described how he must stick to a routine schedule and not deviate from the schedule.  The Veteran stated that deviation and non-routine events cause stress, and sometimes require days to recuperate, thus the Veteran has difficulty adapting to stressful events.  The Veteran also reported panic in crowds, stays home with only a few planned trips into public, and he cannot maintain a social life with friends.  The Veteran's Bipolar disorder thus interferes with his daily activities, and shows an inability to maintain effective relationships outside of his wife and daughter.  The Board concludes that the Veteran's Bipolar disorder is chronic and severe, and impairs the Veteran's social activity, occupational ability, thinking, judgment, and mood.  The Veteran's disability picture presents as "up and down" with GAF scores as low as 35 and as high as 80.  This is consistent with the Veteran's description of his symptoms as being unpredictable thereby demonstrating the severity of his disorder.  Thus, the Veteran's symptoms of Bipolar disorder at least meet the criteria for a 70 percent disability rating under Diagnostic Code 9432.  Additionally, the Board observes that the November 2009 examiner assigned a GAF score of 35, and found that the Veteran suffered from severe symptoms, and he maintained that the Veteran would unlikely be able to obtain and maintain gainful employment for the foreseeable future.  The August 2011 VA hospitalization is also notable for a GAF score of 35.  Earlier, in August 2002, a private physician opined that the Veteran's bipolar disorder was a severe impairment that had resulted in marked limitations in both social functioning and the ability to maintain concentration, persistence, and pace.  The Veteran has not worked since 2001.  Thus, the Veteran's bipolar affective disorder causes overall impairment in occupational and social functioning that more nearly approximates total impairment.  Accordingly, the Veteran is entitled to a 100 percent rating for the entire appeal period.  Also, as the Board is granting a 100 percent schedular rating for PTSD, the matter of entitlement to TDIU is moot as the schedular 100 percent rating is a higher benefit.

	
ORDER

Entitlement to an increased disability rating of 100 percent for bipolar affective disorder for the entire appeal period is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to TDIU is dismissed. 



______________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


